Per Curiam.
It appears from the order of the Illinois Superior Court, dated May 26, 1942, that petitioner is correct in its contention that the subject of violation of the temporary injunction order was within the scope of the depositions sought. The subpoenas issued will be deemed to permit examination as to matters relevant to such inquiry. The provision for deposit of the books and records with the commissioner will be deemed waived.
The order, so far as appealed from, should be affirmed, with twenty dollars costs and disbursements.
Present — Martin, P. J., Townley, Glennon, Cohn and Callahan, JJ.
Order, so far as appealed from, unanimously affirmed, with twenty dollars costs and disbursements. The date for the hearing to proceed to be fixed in the order. Settle order on notice.